



                                            

 
 
 
 
EXHIBIT 10.25
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loan No. RI0218S02B
 









MONITORED REVOLVING CREDIT SUPPLEMENT




THIS SUPPLEMENT to the Master Loan Agreement dated August 21, 2012 (the “MLA”),
is entered into as of April 17, 2013 between FARM CREDIT SERVICES OF AMERICA,
PCA (“Lead Lender”) and Lincolnway Energy, LLC, Nevada, Iowa (the “Company”),
and amends and restates the Supplement dated November 8, 2012 and numbered
RI0218S02A.


SECTION 1.    The Revolving Credit Facility. On the terms and conditions set
forth in the MLA and this Supplement, Lead Lender agrees to make loans to the
Company during the period set forth below in an aggregate principal amount not
to exceed, at any one time outstanding, $8,500,000.00 (the “Commitment”);
provided, however that the amount available under the Commitment shall not
exceed the “Borrowing Base” (as calculated pursuant to the Borrowing Base Report
attached hereto as Exhibit A) on the date for which Borrowing Base Reports are
required pursuant to Section 6 below. Within the limits of the Commitment, the
Company may borrow, repay, and reborrow.


SECTION 2.    Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.


SECTION 3.    Term. The term of the Commitment shall be from the date hereof, up
to and including June 1, 2014, or such later date as Agent (as that term is
defined in the MLA) may, in its sole discretion, authorize in writing.


SECTION 4.    Interest. The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with the following interest rate:


One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 3.75% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) “U.S. Banking Day” shall mean a day
on which Agent is open for business and banks are open for business in New York,
New York; (2) “Eurocurrency Liabilities” shall have the meaning as set forth in
“FRB Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended.


Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as Agent shall require in a written notice to the Company.



E-71

--------------------------------------------------------------------------------

Monitored Revolving Credit Supplement RI0218S02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

SECTION 5.    Promissory Note. The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth in Section 4 hereof. This note replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.


SECTION 6.    Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to Agent at such times or intervals as Agent may from time
to time request. Until receipt of such a request, the Company agrees to furnish
a Borrowing Base Report to Agent within 30 days after each month end calculating
the Borrowing Base as of the last day of the month for which the report is being
furnished. However, if no balance is outstanding hereunder on the last day of
such month, then no Report need be furnished. If on the date for which a
Borrowing Base Report is required the amount outstanding under the Commitment
exceeds the Borrowing Base, the Company shall immediately notify Agent and repay
so much of the loans as is necessary to reduce the amount outstanding under the
Commitment to the limits of the Borrowing Base.


SECTION 7.    Letters of Credit. If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after Agent's receipt of a duly
completed and executed copy of Agent's then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to Agent and must
expire no later than the maturity date of the Commitment. Notwithstanding the
forgoing or any other provision hereof, the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loans) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify Agent and
pay to Agent (to be held as cash collateral) an amount equal to such excess.


SECTION 8.    Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.


SECTION 9.    Collateral Inspections. In consideration of the loans made
hereunder, the Company will permit Agent or its representatives, agents or
independent contractors, during normal business hours or at such other times as
Agent and the Company may agree to: (A) inspect or examine the Company's
properties, books and records; (B) make copies of the Company's books and
records; and (C) discuss the Company's affairs, finances and accounts with its
officers, employees and independent certified public accountants. Without
limiting the foregoing, the Company will permit Agent, through an

E-72

--------------------------------------------------------------------------------

Monitored Revolving Credit Supplement RI0218S02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

employee of Agent or through an independent third party contracted by Agent, to
conduct on an annual basis a review of the collateral covered by the Security
Agreement. The Company further agrees to pay to Agent a collateral inspection
fee designated by Agent and reimburse Agent all reasonable costs and expenses
incurred by Agent in connection with such collateral inspection reviews
performed by Agent employees or its agents.




SECTION 10.    Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.30% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment. For purposes of calculating the commitment
fee only, the “Commitment” shall mean the dollar amount specified in Section 1
hereof, irrespective of the Borrowing Base.




IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, PCA
 
By:
/s/ Kathryn Frahm
By:
/s/ Kim Supercynski
 
Title:
VP Commercial Lender
Title:
CFO






E-73

--------------------------------------------------------------------------------

Exhibit A

Seasonal Borrowing Base Report
 
Lincolnway Energy, LLC (00031748)
 
 
<-- For Period Ending
 
For purposes hereof, ELIGIBLE INVENTORY shall mean inventory which: (a) is of a
type shown below; (b) is owned by the borrower and not held by the borrower on
consignment or similar basis; (c) is not subject to a lien except in favor of
Cobank; (d) is in commercially marketable condition; and (e) is not deemed
ineligible by CoBank. Furthermore, market price shall mean the commodity FOB at
the plant. For purposes hereof, ELIGIBLE RECEIVABLES shall mean rights to
payment for goods sold and delivered or for services rendered which: (a) are not
subject to any dispute, set-off, or counterclaim; (b) are not owing by an
account debtor that is subject to a bankruptcy, reorganization, receivership or
like proceeding; (c) are not subject to a lien in favor of any third party,
other than liens authorized by CoBank in writing; (d) are not owing by an
account debtor that is owned or controlled by the borrower; and (e) are not
deemed ineligible by CoBank. For purposes hereof, CONTRACT RECEIVABLES shall
mean all accrued gains & losses on cash, hedged to arrive and basis purchase and
sales contracts for grain which (a) are not in dispute; (b) are legally
enforceable; (c) are not subject to a lien except in favor of CoBank and (d) are
not deemed ineligible by CoBank.
Line
Type of Eligible Asset
Amount/Price/Value
Advance Rate
Collateral Value
1
Corn Inventory - Collateral Receipts Not Issued to CoBank
—
85%
—
2
Corn Inventory - Collateral Receipts Issued to CoBank
—
90%
—
3
Net Liquidated Value of Brokerage Accounts
—
90%
—
4
Net Contract Receivables for Old Crop Grains
—
80%
—
5
Net Contract Receivables for New Crop Grains
—
70%
—
6
Net Contract Receivables for 2nd Year New Crop Grains
—
—%
—
7
Net Contract Receivables for New Crop Beyond 2 Years
—
—%
—
8
Subtotal-Net Contract Receivables for Grain
—
 
—
 
*For Corn, Old Crop ends September 30. Net contract receivables are Accrued
Gains & Losses on Open Purchase & Sale contracts.
 
 
 
9
Less All Grain Payables
—
(100)%
—
 
 
 
 
 
10
Owned DDGS Inventory (tons)
—
 
 
11
DDGS Price (market - $/ton)
—
 
 
12
DDGS Value (Line 11 x Line 12)
—
65%
—
 
 
 
 
 
13
Owned WDGS Inventory (tons)
—
 
 
14
WDGS Price (market - $/ton)
—
 
 
15
WDGS Value (Line 14 x Line 15)
—
65%
—
 
 
 
 
 
16
Owned Ethanol Inventory (gallons)
—
 
 
17
Ethanol Price (market - $/gallon)
—
 
 
18
Ethanol Value (Line 17 x Line 18)
—
80%
—
 
 
 
 
 
19
Ethanol Receivables less than 10 days Past Due*
—
85%
—
20
DDGS & WDGS Receivables less than 10 days Past Due*
—
85%
—
 
    * (must be billed within 30 days of invoice)
 
 
 
21
Total Borrowing Base --->
—
 
 
 
 
22
Less: Book Overdraft(s)
—
100%
—
23
Less: Demand Patron Notes/Deposits
—
100%
—
24
Less: Outstanding Balance of Loan(s)
—
100%
—
25
Less: Issued Letters of Credit
—
100%
—
 
 
 
 
 
26
Total Deducts (Lines 22+23+24+25) --->
—
 
 
 
 
 
27
EXCESS OR DEFICIT* (Line 21 - Line 26) --->
—
*NOTE: If a deficit exists, Please contact Relationship Manager immmediately
with: 1) An updated borrowing base report, and 2) Specifics of all payments
remitted since end of period (check numbers, wire routing numbers, etc.)
Authorized Signature
Title
Date
 
 
 
Printed Name:


E-74